Citation Nr: 1522514	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-19 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a liver disorder.  

2.  Entitlement to service connection for a gastrointestinal disorder.  

3.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for shortness of breath (SOB), to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for cataracts, to include as due to an undiagnosed illness.  

7.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left shoulder disorder.

8.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a heart disorder.  

9.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hearing loss of the left ear.  

10.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

11.  Entitlement to an effective date prior to March 21, 2009, for an award of service connection for hearing loss of the right ear.

12.  Entitlement to an effective date prior to March 21, 2009, for an award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Esquire, Lieberman & Mark


ATTORNEY FOR THE BOARD

William L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1991.  She was awarded the Southwest Asia Service Medal with two bronze stars, and served in Southwest Asia from October 1990 to April 1991. 

The service connection and new and material evidence claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 Rating Decision and a March 2013 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The February 2010 Rating Decision denied the Veteran's claims for service connection for:  (1) a liver disorder; (2) a gastrointestinal disorder; (3) a skin disorder, to include as due to an undiagnosed illness; (4) joint pain, to include as due to an undiagnosed illness; (5) shortness of breath (SOB), to include as due to an undiagnosed illness; and (6) cataracts, to include as due to an undiagnosed illness.  Said Rating Decision also determined that new and material evidence had not been submitted to reopen the Veteran's claims for service connection for:  (1) a left shoulder disorder; (2) a heart disorder; and (3) hearing loss of the left ear.  

Additionally, the March 2013 DRO decision granted service connection for PTSD, and assigned a 30 percent rating, effective January 22, 2009 (service connection for PTSD had been denied through the February 2010 Rating Decision).  Finally, the March 2013 DRO decision granted service connection for hearing loss of the right ear, assigning a noncompensable rating effective March 21, 2009.  Said decision also granted service connection for tinnitus as secondary to service-connected right-ear hearing loss (the DRO finding the issues to be intertwined), and assigned a 10 percent rating, effective March 21, 2009.  In May 2013, within one year of notice of the March 2013 DRO decision, the Veteran entered an NOD with the March 21, 2009, effective date assigned for service connection for tinnitus and hearing loss of the right ear.  

The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.

The issues of entitlement to service connection for a skin disorder, joint pain, shortness of breath, and cataracts (all to include as due to an undiagnosed illness), as well a service connection for a heart disorder, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian Gulf War.  

2.  The Veteran's diagnosed liver disorders (a fatty liver with elevated liver enzymes) are not related to any disease, injury, or event in service.  

3.  The Veteran's diagnosed gastrointestinal disorders (to include gastroesophageal reflux disease (GERD) and erosive gastritis) are not related to any disease, injury, or event in service.  

4.  An unappealed February 1992 Rating Decision denied service connection for hearing loss, a left shoulder condition, and sinus bradycardia (claimed as heart trouble/slow heart beat/low blood pressure); the Veteran did not submit a timely Notice of Disagreement (NOD) to the February 1992 Rating Decision, and no additional evidence addressing those claims was received within one year of the February 1992 denial.  

5.  In January 2009, the Veteran filed a request to reopen her claim for entitlement to service connection for a shoulder injury; she filed a claim to reopen her claims for entitlement to a heart disorder (claimed as sinus bradycardia (palpitations), slow heartbeat, and low blood pressure), and hearing loss in March 2009.  

6.  The evidence received since the February 1992 Rating Decision does not relate an unestablished fact necessary to substantiate a claim for service connection for a left shoulder disability.  

7.  The evidence received since the February 1992 Rating Decision relates an unestablished fact necessary to substantiate a claim for service connection for a heart disorder.   

8.  The evidence received since the February 1992 Rating Decision relates an unestablished fact necessary to substantiate a claim for service connection for hearing loss of the left ear.  

9.  A current left-ear hearing loss disability for VA purposes has not been demonstrated.

10.  For the entire rating period, the Veteran's service-connected PTSD is manifested by anhedonia, anxiety, avoidance, depression, difficulty following instruction, difficulty in adapting to stressful circumstances, difficulty in establishing or maintaining effective work and social relationships, disturbances of motivation and mood, exaggerated startle response, frequent crying, hyperarousal, hypervigilance, impaired memory, inappropriate behavior, insomnia, intrusive memories, irritability,  nightmares, poor concentration, sleep disturbances, and social isolation.  

11.  The Veteran filed a claim to reopen service connection for hearing loss on March 5, 2009.  

12.  A March 2013 DRO decision found the issue of service connection for tinnitus to be intertwined with the issue of service connection for hearing loss, and took jurisdiction of a claim for entitlement to service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a liver disorder (to include a fatty liver with elevated live enzymes) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  The criteria for service connection for a gastrointestinal disorder (to include GERD and erosive gastritis) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3. The January 1992 Rating Decision, which denied service connection for hearing loss, a left shoulder condition, and sinus bradycardia (claimed as heart trouble/slow heart beat/low blood pressure), is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  The evidence received subsequent to the January 1992 Rating Decision is not new and material; the claim for service connection for a left shoulder disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  Evidence received since the January 1992 Rating Decision relates an unestablished fact necessary to substantiate a claim for service connection for a heart disorder; the evidence is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

6.  Evidence received since the February 1992 Rating Decision relates an unestablished fact necessary to substantiate a claim for entitlement to service connection for hearing loss of the left ear; the evidence is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  

8.  For the entire rating period, the criteria for an initial disability evaluation of 50 percent, but no higher, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

9.  The criteria for an effective date of March 5, 2009, and no earlier, for the grant of service connection for hearing loss of the right ear, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

10.  The criteria for an effective date prior to March 5, 2009, for the grant of service connection for tinnitus, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist--Claims for Service Connection

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

A notice letter issued in March 2005 (prior to the initial denial of the Veteran's claims in February 2010)  fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate her claims for service connection, what information and evidence she was to provide, and what information and evidence VA would attempt to obtain on her behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

VA's duty to assist has also been met.  The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records (STRs) are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claims have been obtained or otherwise submitted.  

In this case, VA did not provide the Veteran with a VA examination to specifically address her claimed liver and gastrointestinal disorders.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when:  (1) there is evidence of a current disability; (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  With regard to the aforementioned fatty liver with elevated enzymes, GERD, and erosive gastritis-as discussed in detail below-there is neither evidence of an in-service event, injury, or disease nor an indication that the current disabilities may be related to service.  Therefore no examinations are required.  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279 .  Here, the evidence that the Veteran's claimed disabilities are related to her military service is based upon conclusionary generalized lay statements of the Veteran, which are unsupported.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of these claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), affd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Duties to Notify and Assist-New and Material Evidence Claims

A claimant may reopen a finally-adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) (2014); Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial. 

In January 2009, the Veteran filed her application to reopen her claims for service connection for a left shoulder disorder, a heart disorder, and hearing loss in the left ear, which had previously been denied in February 1992.  A February  and March 2009 VCAA notice letters provided the Veteran with an explanation of the meaning of both "new" and "material" evidence and provided notice of the particular type of evidence needed to substantiate elements found to be insufficiently shown at the time of the previous denial of service connection.  Therefore, the letters provided the notice required by the Kent decision.  Those letters also provided notice as to the evidence necessary to support a claim of service connection.

The Board also finds the Veteran has been afforded adequate assistance in response to her claim, as the Veteran's STRs, private records, and VA treatment records have been obtained. Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  

The Veteran was not provided with a VA examination with respect to her new and material evidence claim with respect to a left shoulder disorder.  However, VA regulations provide that no VA examination is required unless new and material evidence is presented to reopen a previously adjudicated claim.   38 U.S.C.A. § 5103A(d) (1), (2); 38 C.F.R. § 3.159(c)(4) (2014); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Because this issue was not reopened, no VA examination was required.  The Veteran was afforded an adequate VA examination in March 2013 regarding the left ear hearing loss.  

In sum, in light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claims, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Duties to Notify and Assist-Increased Initial Rating Claim

As this issue on appeal concerns the initial rating assigned for PTSD-and comes before the Board on appeal from a Rating Decision which also granted service connection-there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service-connection claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 115-17 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and private medical treatment records.  The Veteran was also afforded VA medical examinations in October 2009 and March 2013.  The VA examinations were adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, the Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Since VA has satisfied its duties to notify and assist, any additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

Duties to Notify and Assist-Claims for an Earlier Effective Date for Service Connection

As discussed below, the resolution of the appeal for an earlier effective date is premised upon the law as applied to the undisputed facts regarding the date of receipt of the claim and the date entitlement arose.  Because this appeal is grounded upon a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted for this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); VAOPGCPREC 5-2004 (interpreting that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Service Connection-Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires:  (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternate method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

Neither GERD, gastritis,  nor fatty liver are listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not for application.  Walker, 708 F.3d at 1336-38.  

Finally, because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it is a chronic disease pursuant to 38 C.F.R. § 3.309(a) and the chronicity provisions of 38 C.F.R. § 3.303(b) are for application.  Id.  

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson in reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Analysis-Service Connection for a Gastrointestinal Disorder (to include GERD and Erosive Gastritis)

Review of the Veteran's STRs reveals that they are silent as to complaints and diagnosis of, or treatment for, either GERD or erosive gastritis (or any other digestive or esophageal disorder).  

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S:  AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987) (pages 245-46) (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Post-service, GERD was first diagnosed during a September 1997 Air Force Comprehensive Clinical Evaluation Program (CCEP) evaluation.  GERD was also diagnosed upon VA primary care initial evaluation in August 2000 and following VA primary care treatment in September 2001, as well as during evaluation by private provider Longwood Medical Center in February 2008, February 2009, and March 2009.  

Most recently, December 2011 VA women's clinical evaluation noted that GERD was stable on omeprazole.  The Veteran was diagnosed with erosive gastritis following a January 2012 VA gastroenterology procedure.  VA women's health outpatient treatment in June 2012 noted an increase in the daily omeprazole dosage for GERD, and VA women's outpatient clinical evaluation in December 2012 indicated GERD was treated with daily medication.  The Veteran declined gastrointestinal consultation.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a gastrointestinal disorder (diagnosed as GERD and erosive gastritis).  The STRs are absent any findings relating to a gastrointestinal disorder.  Thus, they provide evidence against a finding of symptoms of such a disorder during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the STRs as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The Board next finds that a gastrointestinal disorder was not diagnosed until September 1997, over five years subsequent to the Veteran's discharge from service (when GERD was diagnosed).  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Finally, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran has not-despite being afforded opportunities-provided either medical evidence and/or a competent opinion demonstrating a relationship that her current GERD or erosive gastritis developed in service or are otherwise related to service.  While she is competent to report symptomatology, she does not have the requisite medical expertise to provide a link between a current gastrointestinal disorder and service.  Indeed, a veteran is competent to report symptoms which come to him or her through senses, because this requires only personal knowledge, not medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 308-10.

The evidence is devoid of a competent medical opinion or nexus linking a current gastrointestinal disorder to service.  To the extent that the Veteran may claim a current gastrointestinal disorder is related to service, as a layperson, she is not competent to offer an opinion regarding the etiology of a gastrointestinal disorder under the facts in this case, where there is an absence of in-service injury or disease or even a factual basis of symptoms in service or for many years subsequent to service.  See Jandreau, 492 F.3d at 1377.  Therefore, in consideration of the foregoing, the Board concludes that the preponderance of the evidence is against the claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Analysis-Service Connection for a Liver Disorder

The Veteran's STRs are negative with respect to complaints and diagnoses of, or symptoms or treatment for, a liver disorder.  VA examination in August 2000 diagnosed elevated GGT (gamma-glutamyl-transferase, a liver enzyme).  VA ultrasound of the liver performed in October 2000 revealed a fibrofatty liver and/or inflammatory change.  

The Veteran's AST (aspartate aminotransferase) and ALT (alanine aminotransferase) (liver enzymes) were found to be elevated upon testing performed by Longwood Medical Center in December 2008 and January 2009.  Fatty liver disease was assessed that month, and again in February 2009 and March 2009.  Most recently, liver function testing was normal upon VA evaluation in October 2011, February 2012, and July 2012.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a liver disorder (diagnosed as a fatty lever with elevated enzymes).  The STRs are absent any findings relating to a liver disorder.  Thus, they provide evidence against a finding of symptoms of such a disorder during service.  See Buczynski, 24 Vet. App. at 224; Kahana, 24 Vet. App. at 438; Fed. R. Evid. 803 (7).  

The Board next finds that a liver disorder was not diagnosed until October 2000, nearly nine years subsequent to the Veteran's discharge from service (when fibrofatty liver was diagnosed).  See Buchanan, 451 F.3d at 1336; Maxson, 230 F.3d at 1333.  

Also, the Veteran has not provided either competent medical evidence and/or an opinion demonstrating a relationship that her fatty liver disease with elevated enzymes developed in service or are otherwise related to service.  While she is competent to report symptomatology, she does not have the requisite medical expertise to provide a link between a current liver disorder and service.  Rather, she is competent to report symptoms which come to her through senses, because this requires only personal knowledge, not medical expertise.  See Layno, 6 Vet. App. at 469.  Furthermore, lay testimony is competent to establish the presence of observable symptomatology for a non-medical determination.  Barr, 21 Vet. App. at 308-10.

The evidence is devoid of a competent medical opinion or nexus linking a current liver disorder to service.  To the extent that the Veteran may claim a current liver disorder is related to service, as a layperson, she is not competent to offer an opinion regarding the etiology of a liver disorder under the facts in this case, where there is an absence of in-service injury or disease or even a factual basis of symptoms in service or for many years subsequent to service.  See Jandreau, 492 F.3d at 1377.  Therefore, in consideration of the foregoing, the Board concludes that the preponderance of the evidence is against the claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

New and Material Evidence-Laws and Regulations

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers which is neither cumulative nor redundant.  38 C.F.R. § 3.156(a) (2013); Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  Materiality has two components.  First, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Notably, "the present version of [38 C.F.R. § 3.156] must be read as creating a low threshold."  Id.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert , 21 Vet. App. at 460-61 (2007).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id., at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Analysis-Reopening of Service Connection for Left Shoulder Disorder

Currently, the Veteran seeks to reopen her claim for service connection for a left shoulder disorder, which was denied by the RO in a February 1992 Rating Decision and of which the Veteran was informed of in a letter the following month.  The evidence of record at the time of the final February 1992 Rating Decision consisted of the Veteran's STRs, which were silent as to a left shoulder disorder.  A July 1973 emergency room note indicated that the Veteran fell on a wet floor, landing on her right leg up to her right shoulder.  Additionally, during her September 1991 retirement examination, the Veteran provided a history of a "trick" shoulder.  Also of record was a January 1992 VA examination, which found range of motion of the left shoulder to be normal.  

The RO denied service connection for a left shoulder disorder on the basis of no evidence thereof during service, by history or by finding.  The Veteran did not initiate an appeal of the February 1992 determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In light of the foregoing, in order to constitute new and material evidence, the evidence submitted since the final February 1992 Rating Decision must relate to the unestablished fact of in-service incurrence of a left shoulder disorder in order to raise a reasonable possibility of substantiating the claim.

Evidence received since the final February 1992 Rating Decision includes the September 1997 CCEP evaluation, which diagnosed left shoulder pain.  An X-ray of the Veteran's left shoulder taken during the 1997 CCEP evaluation was normal.  The Veteran's upper extremities was termed abnormal, with a physician's notation of pain with overhead arm raise.  VA examination in August 2000 diagnosed left shoulder pain, while June 2001 VA primary care treatment assessed limited range of motion of the left shoulder from an old injury.  

Upon review of the additional evidence, the Board finds that new and material evidence sufficient to reopen the Veteran's claim for service connection for a left shoulder disorder has not been submitted.  The evidence is new, in that it was not of record at the time of the prior final denial in February 1992.  However, the evidence is not material, because it does not provide evidence of a left shoulder disorder which was incurred in service (which was not of record at the time of the February 1992 Rating Decision).  Absent the submission of evidence which is both new and material the claim cannot be reopened.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366, 1369-70 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380, 1382-83 (Fed. Cir. 1996) (reopening after a prior Board denial); Smith, 12 Vet. App. at 314 (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened).

In sum, none of the evidence received since the February 1992 Rating Decision denying service connection for a left shoulder injury provides evidence of an injury or disease incurred by service which-because such was not of record-resulted in the denial of the claim in 1992.  As a result, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the final denial of the claim in February 1992 is not new and material, and reopening of service connection for a left shoulder disability is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Analysis-Reopening of Service Connection for a Heart Disorder

Currently, the Veteran seeks to reopen her claim for service connection for a heart disorder, which was denied by the RO in a February 1992 Rating Decision and of which the Veteran was informed of in a letter the following month.  The evidence of record at the time of the final February 1992 Rating Decision consisted of the Veteran's STRs and a January 1992 VA examination report.  The Veteran's blood pressure was recorded as 112/82 during her November 1971 enlistment examination.  A September 1981 clinical evaluation diagnosed atypical chest pain.  June 1987 exercise testing, February 1987 EKG, and chest X-rays in February 1987 and April 1989 were all termed normal.  The Veteran indicated a history of chest pain during February 1987 examination.  The examiner noted chest discomfort when running to catch up with the Veteran's unit.  The Veteran complained of, and was diagnosed with. atypical chest pain during her September 1991 retirement examination.  She also indicated a history of palpitations and a history of pain and pressure in her chest.  The examiner noted chest pain and shortness of breath in June 1987, along with a treadmill test within normal limits.  No evidence of significant coronary artery disease was made, and there was no evidence of low blood pressure.  VA examination in January 1992 showed the Veteran's heart rate to be 64 and regular and her blood pressure was recorded as 140/80.  X-ray examination of the chest was normal.  Electrocardiogram (EKG) conducted in January 1992 showed sinus bradycardia, but was otherwise normal.  

In its February 1992 Rating Decision, the RO denied the Veteran's claim for service connection for sinus bradycardia (claimed as heart trouble/slow heartbeat/low blood pressure) due to the lack of evidence of a cardiovascular disease.  The Veteran did not initiate an appeal of the February 1992 determination, and it became final.  38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.  

In light of the foregoing, in order to constitute new and material evidence, the evidence submitted since the final February 1992 Rating Decision must relate to the unestablished fact of a current disability in order to raise a reasonable possibility of substantiating the claim.

Evidence submitted since the Veteran filed her request to reopen her claim for service connection for a heart disorder in March 2009  includes the September 1997 CCEP examination, which diagnosed cardiomegaly (enlarged heart).  The Veteran's heart was termed abnormal, with a physician's notation of bradycardic rate.  A VA chest X-ray in August 2000 found no evidence of cardiopulmonary disease, while a September 2000 VA cardiology procedure note found no cardiac symptoms and no arrhythmia noted with exercise, and December 2000 VA pulmonary function testing was termed normal.  Most recently, chest pain was reported upon evaluation by Longwood Medical Center in December 2008.  

Upon review of the additional evidence, the Board finds that new and material evidence sufficient to reopen the Veteran's claim for service connection for a heart disorder has been submitted.  The evidence is new, in that it was not of record at the time of the prior final denial in February 1992.  Moreover, the evidence is also material because it provides evidence of a current heart disorder (which was not of record at the time of the February 1992 Rating Decision).  

Given the "low threshold" standard of Shade, and presuming the credibility of the evidence, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the Veteran's claim for service connection for a heart disability.  Hence, the Board finds that the additional evidence received since the February 1992 Rating Decision is new and material to reopen service connection for a heart disability.  Entitlement to service connection for a heart disability is addressed in the Remand below.  

Analysis-Reopening of Service Connection for Hearing Loss of the Left Ear

Evidence of record at the time of the final February 1992 Rating Decision included the Veteran's STRs and a January 1992 VA audiology examination.  Pure tone thresholds, in decibels, were as follows during her November 1971 enlistment examination:






HERTZ



500
1000
2000
3000
4000






LEFT
10
15
15
X
10


Upon examination in May 1976, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
5
0
X
10

Upon examination in August 1980, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
20
15
15
X
15

Upon examination in February 1987, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
55
55
5
15

The Veteran provided a history of ear trouble at the time of examination.  An October 1988 emergency room note showed a several-day history of left ear pain.  The assessment was otalgia, referred.  

Pure tone thresholds were as follows during the Veteran's September 1991 retirement examination:




HERTZ



500
1000
2000
3000
4000






LEFT
15
10
15
15
45

The Veteran indicated a history of hearing loss.  High-frequency hearing loss was assessed.  

The January 1992 VA audiology examination showed the Veteran's ear canals to be clear and the tympanic membranes to be intact on both sides.  Pure tone thresholds for the left ear was as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
X
10
15
15
20

The average decibel loss was 15 decibels, and speech recognition was 100 percent.  While the examiner who conducted the general VA examination diagnosed mild hearing loss, high frequency tones, the VA audiologist found the Veteran's hearing to be within normal limits for adjudication purposes.  Indeed, the January 1992 thresholds did not establish a current hearing loss "disability" in the left ear for VA purposes in accordance with 38 C.F.R. § 3.385.  

In its February 1992 Rating Decision, the RO found that the only evidence of in-service hearing loss was the 45-decibel loss during the Veteran's September 1991 retirement examination.  The RO concluded that "the preponderance of the evidence shows the one abnormal reading at retirement 9/4/91, was unreliable, and that the veteran underwent no loss of hearing for VA purposes."  The Veteran did not initiate an appeal of the February 1992 determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Evidence submitted since the Veteran filed her request to reopen her claim for service connection for hearing loss in the left ear in March 2009 includes a private audiological evaluation from Debra R. Shadoff, conducted in March 2009.  The Veteran reported that she was exposed to loud weapons during service.  Pure tone thresholds, in decibels, were as follows upon air conduction testing:  




HERTZ



500
1000
2000
3000
4000






LEFT
25
15
15
X
30

Pure tone thresholds were as shown upon bone conduction testing:  




HERTZ



500
1000
2000
3000
4000






LEFT
25
15
15
X
25

The average decibel loss was 18 decibels.  In an accompanying statement, the audiologist reported that the test results indicated mild to moderate sensorineural hearing loss, and that word recognition (100 percent) was excellent.  

The Veteran attended a VA audiological evaluation in October 2009.  She reported substantial noise exposure from firing weapons on the firing range and in the field during most of her military career.  Pure tone thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000






LEFT
40
20
15
25
30

The average decibel loss was 23 decibels, and the word recognition score was 96 percent.  The audiologist diagnosed mild low-frequency and sloping to mild high frequency hearing loss.  


The Veteran's most recent VA audiological evaluation was in March 2013.  Upon examination, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000






LEFT
25
10
15
25
30

The average decibel loss in the left ear was 20 decibels.  Speech recognition was 94 percent in the left ear.  The audiologist diagnosed sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss was at least as likely as not due to her military service.  She conceded in-service noise exposure, and found that while hearing was normal at the time of the Veteran's enlistment, there were significant thresholds shifts (worsening) at 2000 and 4000 Hertz at the time of her September 1991 retirement examination compared to her May 1976 examination.  

Upon review of the additional evidence, the Board finds that new and material evidence sufficient to reopen the Veteran's claim for service connection for hearing loss of the left ear has been submitted.  The evidence is new, in that it was not of record at the time of the prior final denial in February 1992.  The evidence is also material because it relates to an unestablished fact that is necessary to substantiate the claim.  Again, the only evidence of record in February 1992 were the Veteran's STRs and the January 1992 VA examination report.  The newly-submitted evidence addresses, in part, an element that was lacking in February 1992 (i.e., a VA opinion linking diagnosed hearing loss to service).  

Given the "low threshold" standard of Shade, and presuming the credibility of the evidence, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for left-ear hearing loss.  Hence, the Board finds that the additional evidence received since the February 1992 Rating Decision is new and material to reopen service connection for hearing loss of the left ear.  

The Board may proceed with adjudication on the merits of the appellant's claim. Although the RO did not reopen the appellant's claim for service connection, finding that new and material evidence had not been presented; the Court stated in Bernard v. Brown, "The fact that the RO decided the veteran's claim upon a finding that the veteran had not presented new and material evidence to reopen the claim does not thereby limit the scope of the Board's review of 'the matter' on appeal."  Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  The Board is required, however, to address whether the appellant has been given adequate notice of the need to submit evidence or argument on the question at issue, an opportunity to submit such evidence and argument, and an opportunity to address that question at a hearing; if not, the Board must address whether the claimant has been prejudiced thereby.  Id. at 393 . 

The Board finds that the appellant was given adequate VCAA notice of the need to submit evidence or argument on the issue of entitlement to service connection in this case, and has been given an opportunity to submit such evidence and argument. Accordingly, because the appellant has had opportunity to address the merits of this claim, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).

Analysis of Service Connection for Left-Ear Hearing Loss

As indicated, the VA audiologist conceded in-service noise exposure during March 2013 evaluation.  With respect to service connection for hearing loss, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131 ; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of 38 U.S.C.A. § 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

The weight of the competent and probative evidence, including the results of the VA audiological examinations (most recently in March 2013), demonstrates that the Veteran does not currently have a bilateral hearing loss as defined in 38 C.F.R. § 3.385.  Therefore the Veteran's left-ear hearing impairment does not meet the regulatory criteria to be considered a hearing loss disability.  See 38 C.F.R. § 3.385.  

Because a current disability of hearing loss has not been demonstrated, the presumptions referable to chronic diseases could not serve to establish service connection.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  As explained, there is no current, competent evidence of left-ear hearing loss within the meaning of 38 C.F.R. § 3.385.  As such, the criteria for service connection have not been met, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .

Increased Initial Rating in Excess of 30 Percent for PTSD-Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet.App 119, 126 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected PTSD results in symptoms that would warrant different ratings.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 308-10.  

The Veteran is in receipt of an initial 30 percent rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411 (PTSD), a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.  

In applying the above criteria, when it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record)). 

In determining the level of impairment under 38 C.F.R. § 4.130 , a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has generally embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In rating psychiatric disabilities under 38 C.F.R. § 4.130, the Federal Circuit has held that a claimant's eligibility for a percent rating requires not only the presence of certain symptoms or others of similar severity, frequency, and duration, but also that those symptoms have caused occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).   GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Analysis-Increased Initial Rating in Excess of 30 Percent for PTSD

Historically, the Veteran filed her claim for PTSD in January 2009.  As noted, the March 2013 DRO decision granted service connection for PTSD and assigned the current 30 percent evaluation, effective January 22, 2009.  Pertinent evidence of record includes the Veteran's initial VA examination for PTSD in October 2009.  The VA examiner reviewed the claims file, and noted prior diagnoses by VA of depressive disorder in September 2000, October 2000, January 2001, and June 2001.  The Veteran reported that she was never married and the single mother of an adult daughter, with whom she had a good relationship.  She also maintained a good relationship with her siblings.  While the Veteran maintained a circle of friends, she lately kept to herself.  She enjoyed the outdoors, to include yardwork and gardening.  Objective examination revealed the Veteran to be clean and appropriately dressed, with unremarkable psychomotor activity.  Her speech was spontaneous, clear, and coherent, and her attitude toward the examiner was cooperative.  Her mood was anxious and depressed, and she was oriented in 3 spheres.  Thought process was tangential and thought content unremarkable.  The Veteran had no delusions, and her judgment and insight were intact.  She reported sleep disturbance through nightmares and sleepwalking (averaging 4 hours sleep per night), but no hallucinations, inappropriate or obsessive behavior, or panic attacks.  Also, there were no homicidal or suicidal ideations or episodes of violence.  The Veteran's impulse control was good, and she was able to maintain personal hygiene.  She reported mild impairment in recent, remote, and immediate memory (difficulty recalling familiar information).  The VA clinical psychologist listed symptomatology of persistent re-experiencing of events, persistent avoidance of stimuli, persistent symptoms of increased arousal (to include difficulty sleeping, irritability, hypervigilance, and exaggerated startle response), all occurring daily to a moderate to severe degree.  

The Veteran worked full-time as a vocational rehabilitation technician, and lost 4 weeks from work in the preceding year due to sleep loss and lack of motivation. She experienced difficulty following instructions, inappropriate behavior, increased absenteeism, and poor social interaction.  The examiner diagnosed PTSD, and assigned a GAF score of 55, indicating the score reflected current moderate level of symptom severity with mild to moderate impairments in social and occupational functioning.  

The Veteran attended a VA mental health consultation in July 2011.  The Veteran complained of insomnia and frequent thoughts of her military experiences.  She noted depression, anhedonia, crying spells, and nightmares.  The Veteran denied hallucinations or suicidal or homicidal ideations.  She was isolated socially and reported her work performance as good.  Upon objective mental health evaluation, the Veteran was tearful at times, alert, oriented in 4 spheres, and adequately dressed and groomed.  Her mood was severely depressed, and (per her report) she was moderately anxious and irritable.  The Veteran's affect was full-range and thought processes were logical.  Her recent memory was impaired, while judgment and insight were intact.  The diagnosis was moderate PTSD, and the examiner assigned a GAF score of 55.  

VA mental health clinic notes dated from September 2011 to February 2013 generally show the Veteran's appearance as casual, with good eye contact and speech within normal limits.  Her thought process was logical and her mood ranged from dysthymic to angry and depressed to initially depressed but then euthymic to labile.  The Veteran's affect was broad to congruent with mood, her insight fair to good, and judgment good.  She was assessed with chronic PTSD and assigned a GAF score of 55 (52 upon September 2011 evaluation).  

The Veteran attended her most recent VA PTSD examination in March 2013.  The examining psychologist diagnosed PTSD and major depressive disorder, and indicated she could not differentiate the symptomatology attributable to each diagnosis (the reason being the chronicity and progressiveness and known overlap of symptoms).  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating that only when VA adjudicators are unable to clinically distinguish or differentiate what measure of symptoms is due to service-connected disability from that which is not do they, in turn, have to resolve this doubt in the Veteran's favor according to 38 C.F.R. §§ 3.102 and 4.3 and for all intents and purposes assume the symptoms are attributable to the service-connected disability).  The Veteran reported her current symptoms as intrusive thoughts (3 to 4 times per month), nightmares (2 times per month), insomnia (averaging 4  hours of sleep per night), avoidance of thoughts and feelings associated with traumatic military experiences, psychological arousal, social withdrawal, anhedonia, irritability, poor concentration, depressed mood, frequent crying episodes, indecisiveness, and fatigue.  

Mental status examination revealed the Veteran to be emotionally labile and tearful.  Her immediate, recent, and remote memory was good, she was oriented in 4 spheres, neatly dressed and groomed, and her speech and psychomotor activity were within normal limits.  She denied hallucinations, delusions, and suicidal and homicidal ideations.  Her judgment and insight were adequate.  The examiner summarized the level of occupational and social impairment as occupational and social impairment with reduced reliability and productivity, and indicated the applicable symptoms were:  depressed mood; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  A GAF score of 55 was assigned.  

Based upon the lay and medical evidence of record discussed above, the Board finds that for the entire rating period, the Veteran's psychiatric disorder has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms which include anhedonia, anxiety, avoidance, depression, difficulty following instruction, difficulty in adapting to stressful circumstances, difficulty in establishing or maintaining effective work and social relationships, disturbances of motivation and mood, exaggerated startle response, frequent crying, hyperarousal, hypervigilance, impaired memory, inappropriate behavior, insomnia, intrusive memories, irritability,  nightmares, poor concentration, sleep disturbances, and social isolation.  Overall, the above offer probative evidence of sustained occupational and social impairment with reduced reliability and productivity due to the PTSD symptoms.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 9411 for the higher 50 percent disability rating for the entire rating period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has reviewed all the evidence of record, lay and medical, and finds that the evidence has not met or more nearly approximated the criteria for a higher 70 percent disability rating.  See 38 C.F.R. § 4.130.  

For the entire rating period, although the above evidence shows the Veteran to have deficiencies in mood and work, she did not have deficiencies with family relations, school, judgment, or thinking.  Despite her reports of irritability, at no point during the current appeal period did the Veteran exhibit unprovoked irritability with periods of violence.  Moreover, despite reports of hypervigilance, the evidence does not show obsessional rituals that are so severe as to interfere with routine activities.  Also, despite the Veteran's reports of depression, she did not report a level of depression which affected her ability to function independently, inappropriately, and effectively.  

While the March 2013 VA examiner found that the Veteran experienced difficulty in adapting to stressful circumstances, including work or a work-like setting (which as a symptom attributable to a 70 percent rating for PTSD), she also found the Veteran to experience difficulty in establishing and maintaining effective work and social relationships (indicative of a 50 percent rating).  Also, she summarized the Veteran's level of occupational and social impairment as being one with reduced reliability and productivity (which is indicative of a 50 percent rating for PTSD).  The Veteran's GAF score was consistent throughout the appeal period at 55 (with the exception of a 52 score assigned in September 2011).  In any event, the GAF score is not dispositive and must be considered in light of the symptoms of the Veteran's PTSD, which provide the primary basis for the assigned evaluation.  See 38 C.F.R. § 4.126(a) (2014).  Therefore, the Board finds that the cited symptoms and degree of occupational and social impairment more nearly approximate the criteria for a 50 percent rating for the entire appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411; Hart, 21 Vet.App. at 510.

Extraschedular Analysis

The Board has also evaluated whether the issue of entitlement to an initial rating in excess of 50 percent for PTSD should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested itself through anhedonia, anxiety, avoidance, depression, difficulty following instruction, difficulty in adapting to stressful circumstances, difficulty in establishing or maintaining effective work and social relationships, disturbances of motivation and mood, exaggerated startle response, frequent crying, hyperarousal, hypervigilance, impaired memory, inappropriate behavior, insomnia, intrusive memories, irritability,  nightmares, poor concentration, sleep disturbances, and social isolation.  

These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  See Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected PTSD are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on her occupation and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU

Finally, the Court has held that entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals for an increased rating.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU has not been raised by the Veteran or reasonably raised by the record.  Indeed, during her March 2013 VA PTSD examination, the Veteran reported that she had worked as a Vocational Rehabilitation Technician for 21 years and that she liked her job generally.  Consequently, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted 

Entitlement to Earlier Effective Dates for Service Connection-Applicable Law and Regulations

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In cases to reopen service connection, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2014).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2014).  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Analysis-Effective Dates Prior to March 21, 2009, for Service Connection for Right-Ear Hearing Loss and Tinnitus.

In her VA Form 9 Substantive Appeal received in September 2013, the Veteran contends that the RO should have assigned effective dates of March 5, 2009, for service connection for hearing loss of the right ear and tinnitus.  As will be shown, there is no legal entitlement to an effective date prior to March 5, 2009, for a grant of service connection for hearing loss of the right ear and tinnitus.  

Historically, the Veteran filed her initial claim for service connection for hearing loss in January 1991, which was denied by the RO in a February 1992 Rating Decision.  However, because the Veteran did not initiate an appeal of the 1992 decision, it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

A February 2010 Rating Decision found that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss, and referenced a claim filed on January 22, 2009.  However, said claim did not include a claim to reopen service connection for hearing loss.  

The March 2013 DRO decision granted service connection for right-ear hearing loss and assigned a noncompensable rating  effective March 21, 2009 (indicating that was the date of receipt of the claim).  The DRO also granted service connection for tinnitus as secondary to right-ear hearing loss, and assigned a 10 percent rating, also effective March 21, 2009.  The DRO took jurisdiction of the tinnitus claim, finding it to be intertwined with the issue of service connection for hearing loss of the right ear.  The accompanying Rating Sheet reflected the grants of service connection and effective dates assigned.  

However, within the DRO decision, in the Reasons for Decision section, it stated that the effective date for service connection for right-ear hearing loss was February 23, 2013.  This incorrectly stated the date the Veteran's claim to reopen her claim for service connection for right-ear hearing loss was received.  The notification letter accompanying the March 2013 DRO decision listed the effective dates for service connection for both tinnitus and right-ear hearing loss as March 21, 2009.

The Statement of the Case (SOC) issued in July 2013 assigned effective dates of March 5, 2009, for both hearing loss of the right ear and tinnitus, which is the date of a VA Form 21-4142 received March 5, 2009, upon which the Veteran indicated treatment for hearing loss.  

In the Veteran's NOD received in May 2013, her attorney contended that the proper effective dates for service connection for hearing loss and tinnitus should be "January 22, 2009, as referenced in the February 3, 2010, rating decision."  The February 2010 Rating Decision found that new and material evidence had not been received to reopen the Veteran's claim for service connection for bilateral hearing loss, and referenced a claim filed January 22, 2009 (which did not include hearing loss or tinnitus).  Hence, such an effective date is not warranted.  

Finally, in the Veteran's Substantive Appeal received in September 2013, her attorney requested effective dates of March 5, 2009, for the grants of service connection for right-ear hearing loss and tinnitus.  

Upon review of the evidence, the Board finds that there was no correspondence received by VA prior to March 5, 2009, that can be construed as an informal claim to reopen service connection for hearing loss of the right ear.  As noted previously, the March 2013 DRO decision accepted jurisdiction of the Veteran's claim for service connection for tinnitus, finding it intertwined with the issue of service connection for hearing loss.  Specifically, the earliest evidence of any kind associated with the act or intention of filing a claim to reopen service connection for hearing loss is the March 2009 VA Form 21-4142.  As such, there is no evidence in the record to establish a date of claim that is earlier than the date VA received the VA Form 21-4142.  

Thus, after consideration of all the evidence, the Board finds that the earliest possible effective date for service connection for hearing loss of the right ear (and intertwined claim for service connection for tinnitus), is March 5, 2009-the date of the claim to reopen service connection.  Based on this finding, the appeal for an effective date earlier than March 5, 2009, for service connection for hearing loss of the right ear (and intertwined claim for service connection for tinnitus),  must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  In cases such as this, where the law is dispositive and the case is dependent upon undisputed facts, the claim should be denied because of the absence of legal merit.  See Sabonis, 6 Vet. App. at 430.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a liver disorder is denied.

Service connection for a gastrointestinal disorder is denied.

New and material evidence not having been received, the application to reopen a claim for service connection for a left shoulder disorder is denied.

The application to reopen a claim for service connection for a heart disorder is granted.

The application to reopen a claim for service connection for hearing loss of the left ear is granted.

Service connection for hearing loss of the left ear is denied.

For the entire rating period on appeal, a rating of 50 percent, but no higher, for PTSD is granted.  

An effective date of March 5, 2009, and no earlier, for the grant of service connection for hearing loss of the right ear, is granted.  

An effective date of March 5, 2009, and no earlier, for the grant of service connection for tinnitus, is granted.  


REMAND

Remand of Claims for Service Connection, to Include as Due to Undiagnosed Illness

The Board finds that remand is warranted with respect to the Veteran's claims for entitlement to service connection for:   (1) a skin disorder, to include as due to an undiagnosed illness; (2) joint pain, to include as due to an undiagnosed illness; (3) shortness of breath (SOB), to include as due to an undiagnosed illness; and (4) cataracts, to include as due to an undiagnosed illness.  

The Veteran has been afforded two VA Gulf War examinations, in October 2009 and March 2013.  Upon evaluation in October 2009, the Veteran sought service connection for, in pertinent part, rash, joint pain, cataracts, and shortness of breath, due to undiagnosed illness.  The diagnoses included:  no acute process by chest X-ray and physical examination; mild degenerative joint disease, bilateral knees and acromioclavicular joint of the left shoulder; non-specific minimal skin changes, suggestive of insect bites; status-post cataract surgery (good distant vision and decreased near vision); and hypothyroidism, on Synthroid.  The examiner commented that:  the skin complaint has characteristic picture of insect bites that are scratched; the left shoulder condition was due to DJD, as were the bilateral knee condition and left elbow symptom (olecranon spur).  

The Veteran attended her second and most recent VA Gulf War examination in March 2013.  The examiner listed diagnoses of recurrent skin pruritic rash/lesion in addition to chronic GERD and gastritis.  Physical examination revealed skin sores of the right and left legs and left arm.  

With respect to the issue of entitlement to service connection for shortness of breath to include as due to an undiagnosed illness, the examiner noted the Veteran's complaints of shortness of breath and cough.  He referenced a notation upon the Veteran's September 1991 separation physical examination indicating shortness of breath, as well as the diagnosis of GERD.  

Concerning the issue of entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness, the examiner referenced a notation made during the Veteran's September 1991 service retirement examination which stated that in November 1990 which stated "left foot has a constant rash on that won't heal, torture when it itches.  Comes up as blisters.  Started bad in Saudi Arabia."  He also referenced VA treatment notes dated in January 2011 and February 2011, and stated that the Veteran reported a "biopsy obtained in Cleveland [C]linic in 2012, she didn't know the result."  

The examiner concluded "[o]f the Veteran's medical conditions, the undiagnosed condition is the episodic skin rash which becomes a skin sore, present since [s]he was in Saudi Arabia, which tends to recur and takes years to heal.  The subjective shortness of breath and occasional cough is at least as likely as not secondary to chronic reflux symptoms due to GERD and h pylori gastritis."  

Viewing the content of the October 2009 and March 2013 VA examination reports reveals that while the Veteran's claims were each attributed to a known clinical diagnosis (thus precluding service connection due to an undiagnosed illness), the examiners did not offer opinions concerning whether the Veteran was entitled to service connection on a direct basis.  Where, as here, a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See generally Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Therefore, the Board finds that an addendum (supplemental) opinion should be obtained.  See generally Barr, 21 Vet. App at 311.  

Finally, the records from Cleveland Clinic cited by the Veteran during March 2013 VA Persian Gulf examination should be requested and associated with the claims file.  

Remand of Claim for Service Connection for a Heart Disability

The Board has determined that a VA supplemental opinion is warranted for the Veteran's claim of service connection for a heart disability, in view of the in-service findings of:  (a) atypical chest pain in September 1981; (b) a history of chest pain during February 1987 examination; and (c) and complaints and diagnosis of atypical chest pain during September 1991 retirement examination.  Additionally, post-service evidence includes a January 1992 EKG showing sinus bradycardia, as well as cardiomegaly diagnosed during September 1997 CCEP examination, at which time the Veteran's heart was termed abnormal.  Most recently chest pain was reported upon evaluation by Longwood Medical Center in December 2008.  

Given the aforementioned in-service complaints and diagnosis, viewed in conjunction with the Veteran's current heart disability, an addendum opinion is needed to determine whether the Veteran's current heart disability is related to service.  Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain updated VA treatment records and associate them with the Veteran's claims file.

2. The RO should contact the Veteran and request that she identify dates of treatment at the Cleveland Clinic.  Any necessary authorization for the release of records should be obtained and any records identified should be requested.  All records obtained must be associated with the claims file.  

3. Return the Veteran's claims file, including a copy of this REMAND, to the examiner who conducted the March 2013 VA Persian Gulf examination (or, if unavailable, by a suitable replacement) to assist in adjudicating the Veteran's claims for entitlement to service connection on a direct basis.  The examiner should offer opinions as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's: (1) shortness of breath; (2) cataracts; (3) joint pain (diagnosed as degenerative joint disease); and (4) skin disorder (diagnosed as episodic skin rash) had their onset during service, or are otherwise related to the Veteran's service.  

The examiner should state whether any current heart disability, to include cardiomegaly and sinus bradycardia, is at least as likely as not (i.e., probability of 50 percent or more) had its onset in service or is otherwise related to service.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

A rationale should be given for all opinions and conclusions rendered. The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

4. After completion of the above and any additional development deemed necessary, the claims should be readjudicated in light of all the evidence of record. If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


